Citation Nr: 1506399	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling since May 1, 2009.

2.  Entitlement to a total disability rating based upon unemployability (TDIU) due exclusively to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Historically, the Veteran filed a claim for service connection for PTSD in May 2005.  In a January 2006 rating decision, entitlement to service connection for PTSD was granted with an evaluation of 10 percent, effective May 20, 2005.  The Veteran submitted a notice of disagreement on February 2006 and a statement of the case (SOC) was issued on September 2007.  The Veteran perfected her appeal in September 2007.   

In a June 2009 rating decision, the RO assigned a 30 percent disability rating for PTSD, effective May 1, 2009.  Although an increased rating has been granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned and such rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board then remanded the claim for further development in March 2011.  Upon completion of the requested development, the RO issued a May 2012 supplemental statement of the case (SSOC) continuing to deny the appeal and returned the claim to the Board.

In a September 2013 decision, the Board denied the Veteran's appeal.  The Veteran then appealed this decision to the US Court of Appeals for Veterans Claims (Court).  In July 2014, the parties agree to a Joint Motion for Remand for the issue of entitlement to an increased disability rating for PTSD currently rated 30 percent disabling since May 1, 2009 only, thereby returning the claim to the board for further adjudication.  With regard to the appeal for the evaluation of 10 percent prior to that date, the Veteran withdrew her appeal and the Court upheld the Board's decision to deny the claim with regard to that time period prior to May 1, 2009.  Thus the caption on the title page has been amended to reflect this decision.

The Board notes that, in Rice v. Shinseki, the Court recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that she is not employable by reason of her service-connected PTSD.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected PTSD, because this is the underlying disability (for an increased rating) at issue in this appeal.   Additionally, it is noted that the RO previously adjudicated the issue of TDIU, but only within the context of her other service-connected disabilities.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected PTSD, the Veteran is invited to file such a new claim at her local RO.  In light of the above finding, the caption on the title page has also been amended.

A review of the Veteran's electronic claims filed revealed copies of VA outpatient treatment records, a December 2014 statement from the Veteran's representative, and an October 2014 statement from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

PTSD

Here, the Veteran was provided with a May 2009 VA examination report, which shows that she reported that she had positive relationships with her husband and son, and had several friendships outside the family, with whom she shared an interest in boating and the American Legion.  Upon examination, her mood was within normal limits and she had no delusions.  She indicated that she had problems maintaining sleep, but that this had improved once she was placed on psychotropic medications.  She did not have hallucinations, panic attacks, ritualistic behavior, or homicidal or suicidal thoughts.  Her memory was normal.  The examiner noted symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  The Veteran had been employed at an office for two years, and prior to that had been employed at a television station for nine years.  The diagnoses were PTSD and recurrent major depression, in partial remission with medication.  The examiner found that the Veteran's depressive symptoms exceeded those normally associated with PTSD, and that the depressive symptoms were caused by PTSD and should be considered an additional challenge.  The examiner estimated a global assessment of functioning (GAF) score of 63 for her PTSD, in isolation of other mood symptoms.  The Veteran reported that she had continued occupational challenges that included decreased concentration, interpersonal problems and mood swings.  In addition, she struggled with irritability, interpersonal deficits, disrupted sleep, and certain social deficits secondary to her history of physical/emotional abuse.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms, and that PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood and school; however, he found that the Veteran had reduced reliability and productivity due to PTSD symptoms.

Although the May 2009 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is almost 5 years old and she contends that her condition has worsened since that time.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of her service-connected PTSD.

The Board notes that the Veteran was scheduled for a VA examination for her contentions of worsening PTSD symptoms in September 2014.  It was noted that she failed to appear and did not provide good cause for such failure.  However, in an October 2014 statement, the Veteran indicated that she wished to be scheduled for a PTSD examination.  In this regard, the Board notes that the Veteran has manifested evidence of a willingness to appear for an examination.  Therefore, in light of such intention, the Board finds that she should be afforded another opportunity.

TDIU

Here, the Veteran originally applied for a TDIU due to her service-connected bilateral chronic feet disabilities in July 2013.  The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in which it stated that she last worked full time in September 2011, but became too disabled to work at all due to her service-connected bunionectomy of the left foot on December 2012.  It was noted that she had surgery on her foot at that time.  The RO denied this claim in a June 2014 rating decision, stating that a VA examiner had found that she was still capable of sedentary employment in light of the severity of her service-connected bilateral chronic feet disabilities.

In October 2014, the Veteran submitted a statement requesting to open a claim for TDIU within the context of her service-connected PTSD.  However, she has not submitted a recent VA Form 21-8940 in regard to this claim.  As such, upon remand, the Veteran should be afforded a VA Form 21-8940 and given the opportunity to submit any new information in relation to this claim.  The RO should subsequently undertake any further development that it may deem necessary in the consideration of this claim and take the opportunity to adjudicate it in the first instance, to include any consideration of possible referral for extrashcedular consideration.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. The Veteran should be provided with a VA Form 21-8940 and given an opportunity to submit.

3. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's PTSD. 

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed.

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




